Case 5:19-cr-00315-PRW Document 46 Filed 09/21/20 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,

Plaintiff,

v. CASE NO, CR-19-315-PRW

SHAUN LARON RUSSELL, JR.

 

 

 

)
)
)
)
)
)
)
)
)
)

Defendant.
PETITION TO ENTER PLEA OF GUILTY

The defendant states to the Court that the defendant wants to enter a plea of

GUILTY to the following counts of the Indictment-or Information:
COUNT 1 of the Superseding Information

In connection with this plea of GUILTY, I, Shaun Russell, Jr. , the
defendant in this case, inform the Court, under penalty of perjury, that I have discussed
these matters with my attorney and the answers to the following questions are true and
correct to the best of my knowledge and belief.

A. BACKGROUND QUESTIONS

Before the Court can accept your plea of guilty, it is necessary that the Court has
certain background information about you and this case. The questions in this section are
asked for this purpose.

1. (a) What is your name? Shaun Laron Russell, Jr.,
(b) | Whatis your age? 35

2. Are you currently employed? Yes Xx No

If yes, what are the name, address and telephone number of your employer?
Safeway Lines and Transport; 1131 Enterprise Ave. Oklahoma City, OK 73128; 405-403-8571

 

3. How much education have you had? Graduated High School (Del City)
10.

11.

Case 5:19-cr-00315-PRW Document 46 Filed 09/21/20 Page 2 of 13

Have you ever received medical care or treatment for drug addiction and/or alcohol
abuse? Yes No

[If so, prior to the hearing on the Petition to Enter Plea of Guilty, counsel for
defendant shall submit to the judge’s orders mailbox a list of the dates, places, and
types of treatment received by defendant. |

Have you ever received medical care or treatment for a mental or emotional
condition? Yes No ¥

[If so, prior to the hearing on the Petition to Enter Plea of Guilty, counsel for
defendant shall submit to the judge’s orders mailbox a list of the dates, places, and
types of treatment received by defendant. ]

(a) Have you consumed any drug, alcohol or medication that is now impairing
your ability to think clearly or to understand and answer the questions in this Petition
to Enter Plea of Guilty? Yes No

(b) Are there any medications prescribed for you that you are not now taking as
directed? Yes No _X
If yes, does the fact that you are not taking the medication as directed impair
your ability to think clearly or to understand and answer the questions in this
Petition to Enter Plea of Guilty? Yes No

 

If an attorney is now representing you in this case, what is your attorney’s name?
Kyle Wackenheim

 

If you have an attorney, have you had enough time to talk with your attorney about
your case? Yes No

If you have an attorney, have you told your attorney everything you know about
your case? Yes _X No

If you have an attorney, are you satisfied with the services your attorney has
provided for you? Yes XY No ve fe tees pets.

Do you understand the charge(s) against you? Yes XK No

Page 2 of 13

OKWD Plea Petition (5/18)
Case 5:19-cr-00315-PRW Document 46 Filed 09/21/20 Page 3 of 13

B. CONSTITUTIONAL RIGHTS - WAIVERS

Before the Court can accept your plea of guilty, it is important that you understand
that you will be giving up many valuable constitutional rights by entering a plea of guilty.
The questions in this section are designed to inform you of those rights.

12. Do you understand you have a right to plead NOT GUILTY to every charge filed
against you? Yes Kx No

13. Do you understand if you plead NOT GUILTY you have the following
constitutional rights:

(a) the right to a speedy and public trial by jury?
Yes _X No

(b) the right to counsel at all stages of the proceedings, and that if
you cannot afford to pay a lawyer, one will be appointed to
represent you? Yes _¥ No

(c) the right to see and hear all witnesses called to testify against
you and the right to cross-examine them?

Yes ¥ No

(d) the right to use the subpoena power of the Court to compel the
attendance of witnesses at trial and the production of other
forms of evidence? Yes No

(e) the right not to be compelled to incriminate yourself by taking
the witness stand; and that if you do not take the witness stand,
no inference of guilt may be drawn from your failure to do so?
Yes “% No

(f) the right to be presumed innocent until the government has
proved you guilty beyond a reasonable doubt by the unanimous
agreement of all twelve of the jury members?

Yes * No

14. Do you understand if you plead GUILTY you will be found guilty without a trial
and you will have given up all of the above rights, except the right to counsel?

Yes ¥ No

Page 3 of 13
OKWD Plea Petition (5/18)
15.

16.

Case 5:19-cr-00315-PRW Document 46 Filed 09/21/20 Page 4 of 13

Do you understand if you plead GUILTY to a felony offense this may deprive you
of valuable civil rights including the right to vote, the right to hold public office, the
right to serve on a jury, the right to possess any kind of firearm, destructive device
or ammunition, and may make you ineligible for certain government benefits?

Yes _¥ No Not Applicable

If you are not a citizen of the United States, pleading guilty may affect your
immigration status. Pleading guilty may result in your deportation or removal from
the United States, may prevent you from ever lawfully reentering or remaining in
the United States, and may result in the denial of naturalization. Deportation is
mandatory for certain offenses, including most crimes involving controlled
substances. You may be deported or removed from the United States even if you
are a legal resident and even if you have legally lived in the United States for many
years. Do you understand?

Yes No Not Applicable X

SENTENCING - GENERAL

Before the Court can accept your plea of guilty, it is important that you understand

certain aspects of the sentencing process. The questions in this section are designed for
that purpose.

17.

18.

19.

Do you realize if you plead GUILTY the maximum statutory sentence the judge
may impose remains the same as if you had pled NOT GUILTY and had been
convicted by ajury? Yes X_ No

Do you know the sentence you will receive is solely a matter for the judge to decide?

Yes _¥ No

(a) | What is the maximum sentence the law provides for the offense(s) to which
you want to plead GUILTY?
Sj Sars d2svo00 Ftc re roth.

ral t

 

 

 

 

(b) Is there a minimum mandatory sentence the law provides for the offense(s)
to which you want to plead GUILTY? Yes No _X If yes, what
is it?

 

 

Page 4 of 13

OKWD Plea Petition (5/18)
Case 5:19-cr-00315-PRW Document 46 Filed 09/21/20 Page 5 of 13

(c) For certain offenses a term of supervised release must be imposed to be
served after the person is released from a term of imprisonment. Is there a
mandatory term of supervised release for the offense(s) to which you want to
plead GUILTY? Yes No _X If yes, what is the mandatory
term?

 

 

For all other offenses, the judge may, in the judge’s discretion, impose a term
of supervised release to be served following the person’s release from
imprisonment. What is the maximum term of supervised release that could
be imposed in this case?

3 “eer $

 

 

 

 

What is the maximum term of imprisonment that could be imposed if your
supervised release were revoked?
LZ 4 éerS
&

 

 

 

 

(d) Will you be forfeiting any property to the United States as a result of your
guilty plea? Yes Bin No X__ Ifyes, what property?

 

 

Page 5 of 13
OKWD Plea Petition (5/18)
20.

21.

22.

23.

24.

25.

Case 5:19-cr-00315-PRW Document 46 Filed 09/21/20 Page 6 of 13

If you plead GUILTY, the judge may require you to make restitution to any victim
of the offense [18 U.S.C. §§ 3663 and 3664]. If you plead GUILTY to an offense
that occurred on or after April 24, 1996, and the offense falls into certain categories
of offenses, including property offenses and crimes of violence, ordinarily the judge
is required to order you to pay restitution to any victim of the offense [18 U.S.C.
§ 3663A]. Also, in certain cases, the law identifies specific classes of people or
organizations that may be entitled to restitution. Restitution is a continuing
obligation that does not end until it is paid in full. In other words, the United States
may continue to seek restitution from you even though you are no longer serving a
sentence of confinement or supervision. Do you understand all of this?

Yes X No

The judge must impose a special assessment for each count to which you enter a
plea of guilty. The amount of the special assessment depends on whether the
offense is a felony or a misdemeanor [18 U.S.C. § 3013]. In your case, taking into
account each offense to which you want to plead guilty, the total amount of special
assessment is $ [oo . This amount will be due
at the time of sentencing. Do you understand this? Yes X_ No

If you are on probation or parole in this or any other court, do you know that by
pleading GUILTY here your probation or parole may be revoked and you may be
required to serve a sentence as a result of that revocation in addition to any sentence
imposed upon you in this case? Yes _X No

Do you understand that in certain circumstances a federal judge may order a federal
sentence of imprisonment to run at the same time as g state sentence of
imprisonment? Yes _X No BLLTVOENEL ESrs

     

Do you understand if you are convicted of a violation of Title 18, United States
Code, Section 924(c), the term of imprisonment imposed for that conviction cannot
be served concurrently with any other term of imprisonment?

Yes No Not Applicable

SENTENCING GUIDELINES AND OTHER SENTENCING
CONSIDERATIONS

In determining an appropriate sentence for a federal crime, the judge must consider
the Sentencing Guidelines developed by the United States Sentencing Commission.
The Sentencing Guidelines are advisory in nature, not mandatory. The judge must
consider imposing a sentence within the range established by the Sentencing:
Guidelines, but the judge may impose a sentence either above or below that range.
Do you understand this? Yes X No

Page 6 of 13

OKWD Plea Petition (5/18)
26.

27.

28.

29,

30.

Case 5:19-cr-00315-PRW Document 46 Filed 09/21/20 Page 7 of 13

In calculating the range of sentence under the advisory Sentencing Guidelines, the
judge will take into account all conduct, circumstances, and injuries associated with
your criminal conduct, whether or not this conduct is formally charged by the
government. The judge will consider all relevant conduct at the time of sentencing
even though you are pleading guilty to fewer than all counts in the Indictment or
Information. Do you understand this? Yes #_ No

Also, there is no limitation placed on the information the judge can consider at the
time of sentencing concerning your background, character, and conduct so long as
the information is reliable. The judge will take all of these factors into
consideration in determining an appropriate sentence. Do you understand this?

Yes _X No

If the judge orders a presentence investigation, a U.S. Probation Officer will be
assigned to conduct a thorough investigation and prepare a presentence report for
the judge’s use. Do you understand that if you lie to the U.S. Probation Officer, or
if you cause others to lie on your behalf, this can be considered by the judge and
may increase the range of sentence calculated under the advisory Sentencing
Guidelines? Yes _¥% No

Your history of prior criminal convictions will be used to compute your Criminal

History Category under the Sentencing Guidelines. If you have prior felony
convictions which were imposed or for which you have served time within the past
15 years, your Criminal History Category may be increased. Similarly, if you have
received misdemeanor convictions within the past 10 years, your Criminal History
Category may be increased. Certain exceptions may apply in your case that would
exclude a conviction from the Criminal History Category computation.
Nonetheless, do you understand your prior criminal history has a direct impact on
the calculation of the sentencing range under the advisory Sentencing Guidelines?

Yes YX No

Do you understand if you committed the present offense(s) while you were on
probation, parole, supervised release, or escape status, this will increase the number
of points assessed in your criminal history computation. If this increases your
Criminal History Category, do you understand it may increase the range of sentence
calculated under the advisory Sentencing Guidelines? Yes x No

Page 7 of 13

OKWD Plea Petition (5/18)
31.

32.

33.

34,

35.

Case 5:19-cr-00315-PRW Document 46 Filed 09/21/20 Page 8 of 13

Do you understand if this offense is a crime of violence or a drug trafficking offense,
and if you have two prior felony convictions of either a crime of violence or a drug
trafficking offense, you could be sentenced as a career criminal offender which
would increase the sentence you receive?

Yes No Not Applicable

The maximum sentence for the offense(s) to which you want to plead guilty is the
statutory maximum set out in ff 19, 20 and 21 above. Ifyou are pleading guilty to
more than one count, you could receive the maximum sentence on each count of
conviction running consecutively (C/S). See USSG § 5G1.2. Do you understand
this? Yes 4% No BL Lnepp' pebee.

In certain cases, the law requires the judge to impose a mandatory minimum term
of imprisonment. The judge may not impose a sentence below a mandatory
minimum term unless the United States Attorney, in his or her discretion, files a
motion. Do you understand this?) Yes___ No _____ Not Applicable x

Parole is not available in the federal system. If you are sentenced to a term of
imprisonment, you will serve the entire time imposed (less any earned good time
credits that may be applied to reduce the amount of time you actually serve). The
maximum amount of credit you may receive against your sentence will be
determined by the Bureau of Prisons and is limited by statute [18 U.S.C. § 3624].
Do you understand this? Yes X No
If at least one year of imprisonment is ordered in your case, the judge may also
impose a term of supervised release, which you will begin serving after you are
released from custody. For certain offenses, a term of supervised release is
mandatory. During any term of supervised release, you will be subject to
conditions that will include refraining from any additional violations of local, state
or federal law, reporting requirements, travel and residence restrictions, and testing
for controlled substance use. If you violate the conditions of your supervised
release, the judge may revoke your supervised release and sentence you to an
additional term of imprisonment. This additional term of imprisonment would be
served without credit for the time you successfully spent on supervised release. Do
you understand this? Yes _% No

The judge has the discretion to impose another term of supervised release, to be
served after you serve your sentence for violating the first term of supervised
release. Ifyou violate your supervised release again, you can be sentenced to serve
more time, followed by more supervised release, at the discretion of the judge.
Under certain circumstances there is no limit to the number of times supervised

Page 8 of 13

OKWD Plea Petition (5/18)
36.

37.

38.

39.

Case 5:19-cr-00315-PRW Document 46 Filed 09/21/20 Page 9 of 13

release can be revoked and another term of supervised release imposed. Do you
understand this? Yes _X__ No

In some circumstances, the judge may decide that your case warrants imposing a
sentence with conditions other than incarceration for the full term of the sentence.
Options available to the judge include probation, home confinement, community
confinement, electronic monitoring, intermittent confinement, or a combination of
any of these. Do you understand this? Yes _X No

If you plead guilty to a federal sex offense, you may be subject to state laws
requiring the registration of sex offenders. Do you understand this?

Yes No Not Applicable __ X

VOLUNTARY NATURE OF PLEA

Are your plea(s) of GUILTY and the waivers of your rights made voluntarily and
completely of your own free choice, free of any force or threats or pressures from

anyone? Yes _X No

(a) Have you entered into a plea agreement with the government?
Yes _X No

(b) = Ifso:

Is this a conditional plea pursuant to Fed. R. Crim. P. 11(a)(2) that reserves
certain rights to appeal? Yes No _X

If yes, what issues are reserved for appeal?

 

 

 

 

 

 

Have you read the plea agreement or had the plea agreement read to you?

Yes _ ¥ No

Have you had enough time to discuss the plea agreement with your attorney?

Yes XK _ No

Were all the terms of the plea agreement explained to you, including any
waivers of your rights? Yes YX No

 

Page 9 of 13

OKWD Plea Petition (5/18)
AQ,

Al.

42.

43.

44,

Case 5:19-cr-00315-PRW Document 46 Filed 09/21/20 Page 10 of 13

Do you understand all of the terms of the plea agreement, including the
waivers of your rights? Yes xX No

(c) | What are your reasons for making that agreement?
Jo reslve twos Cece Corl  wroeve on.

 

 

(d) If your plea of GUILTY involves a plea agreement, do you understand that
the judge can reject the plea agreement after completion of the presentence
investigation if the judge finds that the plea agreement is not in the interests of
justice? Yes No

Has any promise been made by anyone that causes you to plead GUILTY aside from
the plea agreement, if any, set out in your answer to question 39?
Yes No _X__ Ifyes, what promise has been made and by whom?

 

 

(a) Has any officer, attorney or agent of any branch of government (federal, state

or local) promised or predicted that you will receive a lighter sentence, or probation,

or any other form gf leniency if you plead GUILTY?

Yes X No Comsel Las advised wr. Duss Ye Cerd ire
tle «ppltcebies & USSe & SEU.

(b) Do you understand no one has any authority to make any such promise. or
prediction on your sentence because the matter of sentencing is exclusively within

the control of the judge and no one else? Yes ¥ No

Has the judge made any suggestion as to what the actual sentence will be?
Yes No
Are you pleading GUILTY because you are guilty? Yes X_ No

Is there any other information or advice that you want before you enter a plea?
Yes No

Page 10 of 13

OKWD Plea Petition (5/18)
Case 5:19-cr-00315-PRW Document 46 Filed 09/21/20 Page 11 of 13

F. CONCLUSION/FACTUAL BASIS

45. Has your attorney reviewed and discussed with you all of these questions and your
answers to them? Yes _X No

46. Do you understand all of these questions? Yes X No

If not, which questions do you not understand?

 

 

47. (a) Do younow want to plead GUILTY? Yes X No
(b) Are you GUILTY? Yes x No
48. State what you did to commit the offense(s) to which you are now pleading

GUILTY.
aqve d te ttn ai leech One ofte-—

 

pero ty Lpwewit  wle freed Day hu: the

 

Celt pave C£s te Cowmbpen 1? ¢@ te tH tt

 

ey Sebetion oF recelvie = mene Wioney we
f u

 

ww brtol tate vr | a ecovuet- Thig eceurrtad
t

 

(x pla Weekin Degpee? pk bellgua, J

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 11 of 13
OKWD Plea Petition (5/18)
Case 5:19-cr-00315-PRW Document 46 Filed 09/21/20 Page 12 of 13

SHE SKC Re Re oe He HRC coke a oi akc oR eae oe ake oe a 28 afc afc ai fe af i aks afc 28C fe feos oko os oe oi oc ois of afc oe oe oe he os ake oft fe fe oie he oe ai oe 2s he ok oe ok ok 2 ke ok

I understand that if I have knowingly and intentionally made any false answers in
this Petition to Enter Plea of Guilty, my answers may be used against me in another
prosecution for perjury or making a false statement.

Signed by me and affirmed to be true under penalty of perjury in the presence of my

attorney on this _(9**___ day of Se pk , 20 22
Shounn Mra
Defendant

CERTIFICATE OF DEFENSE COUNSEL

I, as attorney for the defendant, Shay “ Dusce ( , hereby
certify:

1. I have read and fully explained to the defendant the allegations contained in
the Indictment or Information in this case.

2. To the best of my knowledge and belief the statements, representations, and
declarations made by the defendant in this Petition to Enter Plea of Guilty are in all respects
accurate and true.

3, The plea of guilty offered by the defendant to Count(s)
accords with my understanding of the facts the defendant has related to me, is consistent
with my advice to the defendant, and in my opinion is knowingly and voluntarily made.

4, I assure the Court that I have advised the defendant about the applicable
sentencing procedures, including procedures under the Sentencing Guidelines, and I have
explained to the defendant the potential consequences of a plea of guilty in light of the
questions and concerns set forth in Sections C and D of this Petition.

Signed by me in the presence of the defendant and after full discussion of the

 

 

contents of this certificate with the defendant, this (bis day of
Loa at , 20 Py>.
Attorney for Defendant

Page 12 of 13
OKWD Plea Petition (5/18)
Case 5:19-cr-00315-PRW Document 46 Filed 09/21/20 Page 13 of 13

2H Se HC 8G A Se 2 oe oft a oe oe oe as CoA 8 ioe i of oe fe of of fs oe oR of fe fe Re ae oe ake oe of ofc ae ofc oR a ofc ois fe ofc ae fe oft a ois a fe oe i oe oe ok oe ooo 2 oi ok

CERTIFICATE OF PROSECUTING ATTORNEY
As attorney for the government, I hereby certify:

1. I have read and fully discussed with defense counsel the allegations
contained in the Indictment or Information in this case.

2. I have also reviewed this Petition to Enter Plea of Guilty and find it to be in
accordance with my knowledge of the defendant and this case.

3. In my judgment, acceptance of the defendant's plea(s) of guilty to the
charge(s) in question will not undermine the statutory purposes of sentencing.

Signed by me this this WE day of Sefieab/- , 20.8

hh we.

Attorney for the Government

Page 13 of 13
OKWD Plea Petition (5/18)
